Exhibit 10.2

 

July 23, 2007

 

 

Kurt Kalbfleisch

 

Dear Kurt;

 

On behalf of Overland Storage, Inc., I am pleased to offer you a promotion to
the position of Vice President, Finance. In this role you will continue to
report to me. The terms for the position are as follows:

 

Effective date:

July 23, 2007

 

 

Base Compensation:

$7,692.31 gross biweekly, which is equal to $200,000 annually.

 

 

Stay Bonus:

$40,000 gross payable at the rate of $10,000 per quarter (10/23/07, 1/23/08,
4/23/08 and 7/23/08) based on continued employment on each quarterly date.

 

 

Stock Options:

You will be offered a stock option grant to be determined and approved at the
next Board of Directors meeting on or about August 7, 2007.

 

 

Retention Agreement:

You will receive the company’s standard Retention Agreement which provides for
the payment of one year of severance if you are terminated within two years of a
change of control.

 

 

If you choose to accept this position, please note that your employment with
Overland Storage, Inc. continues to be at-will with no specified period or term
of employment.

 

Please indicate your acceptance of the foregoing terms by signing below and
returning this letter to Human Resources.

 

Sincerely,

 

/s/ Vernon A. LoForti

 

 

Vernon A. LoForti

Vice President and

  Chief Financial Officer

 

Acceptance:

    /s/ Kurt Kalbfleisch

 

 

    Kurt Kalbfleisch

 

Date:

July 24, 2007

 

 

By signing, I understand and acknowledge the terms of this offer.

 

--------------------------------------------------------------------------------